DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 1/12/2021 for application number 17/009,516. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 21 – 42 are presented for examination.

Drawings
Examiner contends that the drawings filed 9/1/2020 are acceptable for examination proceedings.

Claim Objections
Claim 37 is objected to because of the following informalities:  
Claim 37 recites in line 3: “roles of the subset of computing devices. Wherein the subset of computing devices comprises…” but it appears Applicant meant “roles of the subset of computing devices[[.]], wherein .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recite “retrieving, with the computer system, a processing value from a stored set of processing values based on the sensor identifier using the set of service applications” but Applicant’s specification does not appear to describe any stored set of processing values, or retrieval of any information based on the sensor identifier. At best, paragraph [0108] in Applicant’s PGPUB 2021/0075854 recites the “the sensor is a sensor that reads and identifier indicative of the location of a given computing device in the rack” but there is no mention of using the sensor identifier or retrieval of information from a stored set of processing values based on the sensor.
Claims 22-41 are dependent on claim 21 and is rejected based on dependency to claim 21.
Claim 42 is similar in scope to claim 21 as addressed above and is thus rejected under the same rationale.

Claim 34 recites “determining that a time period has elapsed based on a cron process” but the meaning of “cron process” is unclear from the specification. Furthermore, Applicant’s specification does not appear to be describe any determination of time based on a cron process. At best, paragraph [0110] in Applicant’s PGPUB 2021/0075854 recites that a cron process is run to periodically read values from sensors, but there is no determination of time periods based on cron process.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 23, 28-30, 32-33, 35-38, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (hereinafter as Blount) PGPUB 2014/0025338, and further in view of Payne et al. (hereinafter as Payne)1 PGPUB 2015/0277856.
As per claim 21 Blount teaches a tangible, non-transitory, machine-readable medium storing instructions that, when executed by one or more processors [0034], effectuate operations comprising: 
configuring, with a computer system [FIG. 4: (computing system that includes all the elements of FIG. 4)]; 
obtaining, with the computer system, a sensor value output by a sensor [FIG. 4 sensors 462, 472, 482 and 0075: raw physical sensor data] and a sensor identifier of the sensor [0076: (identifiers associated with the raw sensor data is provided along with the raw sensor data)], wherein the sensor value is received by an application program interface (API) [0072 and FIG. 4 sensor API 430, 432, 434] in communication with a set of service applications executing on the second computing device [FIG. 4, 0072: (sensor data is obtained from computing environments 460, 470, 480 (second computing devices) through sensor API; computing environments 460-480 run OS and OS applications and are in communication with the sensor API for providing sensor data)]; 
retrieving, with the computer system, a processing value from a stored set of processing values based on the sensor identifier using the set of service applications [0078: (sensor data may be retrieved from sensor data storage system 440) or 0025, 0076, and 0082: (there may be multiple formats used for different types of data, and the format (processing value) to use for a given sensor data is retrieved based on the identifier of the raw data)]; 
determining, with the computer system, a sensor measurement based on the sensor value using the processing value [0075: (virtual sensor management module 452 processes raw data and sends out formatted physical sensor data)]; 
sending, with the computer system, the sensor measurement from the second computing device to the first computing device [FIG. 4, 0072, and 0075-0076: (sensor data received from computing environments 460-480 (second computing device) are formatted and sent to Sensor Cloud 450 (first computing device) for storage in storage system 440)]; and 
logging, with the computer system, the sensor measurement with the first computing device [0075-0076: (formatted physical data may be stored in storage system 440 in the Sensor Cloud 450)].

Blount does not explicitly teach configuring, with a computer system a first computing device of a network with a first role, wherein the network comprises a second computing device not configured with the first role. Although Blount teaches receiving sensor data and identifiers from a computing device through API and storing such data and identifiers in a cloud computing device, Blount does not explicitly teach configuring roles.
	Payne teaches obtaining sensor data over a network such as by Simple Network Monitoring Protocol, and conveying gathered thermal sensor data to another master microcontroller [0089]. Payne is therefore similar to Blount because they teach retrieving sensor data over a network and forwarding the retrieved sensor data to another computing device. Payne further teaches configuring, with a computer system a first computing device of a network with a first role [0071: (a controller is assigned the leader role); 0116: (one of the controllers 107-1 is the zone leader controller while the other are member controllers); 0118: (zone leader checks health across clusters)], wherein the network comprises a second computing device not configured with the first role [0116 and 0133: (there is one zone leader and the others are member controllers)]. Payne teaches in a cloud computing system, configuring computing devices of a network with a leader role, and other computing devices having a member role (not leader roles).
	The combination of Blount with Payne yields configuring the Sensor Cloud 450 to be the leader role and environments 460-480 to be non-leader roles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Payne’s teachings of assigning a leader role to a computing device in Blount. One of ordinary skill in the art would have been motivated to do so in Blount because it allows for coordination and assignment of resources, workloads, or instructions among computers in a distributed cloud computing system [Payne 0031].
	
As per claim 23, Blount and Payne teach the medium of claim 21, the operations further comprising: electing a third computing device with a plurality of computing devices [Payne FIG. 8, 0120, 0133, 0162, 0176: (there are a plurality of controller nodes 107 including 107-3, and election is performed among the nodes to select a new leader)], wherein the plurality of computing devices comprises the second computing device [Payne FIG. 8: (controller node 107-2 among the nodes that can vote for a leader since election is by consensus)], and wherein the third computing device was selected by a majority of the plurality of computing device [Payne FIG. 8, 0120, 0133, 0162, 0176: (any of the controller nodes can be elected as the leader zone controller based on majority or consensus)]; and distributing a replicated version of a set of logged values stored in memory of the third computing device to the plurality of computing devices [Payne 0117 and 0119-0121: (a zone controller that is named the new leader was upgraded, and instructs other controller nodes to upgrade using the stored upgrade software package)].
As per claim 28, Blount and Payne teach the medium of claim 21, wherein: the network is an out-of-band network [Payne 0038: out of band]; obtaining the sensor value comprises obtaining the sensor value at a port of an in-band network that is distinct from the out-of-band network [Payne 0059: (thermal data collected from thermal probes on PCB distributed throughout the controller; such internal connections is an in-band network); the operations further comprise sending a management command from the first computing device to the second computing device via the out-of-band network [Payne 0045: (out of band network used to communicate basic instructions)]; and the management command is received by the second computing device at a port of the out-of-band network [Payne 0039: (controller nodes communicate with each other through an out of band switch, and thus the second computing device receives commands at a port of the out-of-band network)].
As per claim 29, Blount and Payne teach the medium of claim 21, the operations further comprising: receiving, at the first computing device, a management command from a user [Payne 0056: (touch input from user to issue commands to master controller of a controller 107)]; and distributing the management command from the first computing device to a first subset of computing devices of the network [Payne FIG. 8, 0058, 0133, and 0117: (controller nodes are in communication with each other, and commands, such as upgrade commands, may be distributed to another controller node such as 107-3 (first subset))], wherein each respective computing device of the first subset of computing devices distributes the management command to a respective second subset of computing devices of the network, and wherein the second subset of computing devices comprises the second computing device [Payne FIG. 8, 0058, 0133, and 0117: (controller nodes are in communication with each other, and commands, such as upgrade commands, may be distributed to another controller node such as 107-2 (second subset, and also second computing device))].
As per claim 30, Blount and Payne teach the medium of claim 21, the operations further comprising sending a polling signal to the second computing device [Payne 0160: (periodically polls all controller nodes)], wherein the sensor provides the sensor value in response to the second computing device receiving the polling signal [Payne 0059: thermal sensor inquiries (poll) and responding to thermal sensor inquiries)].
As per claim 32, Blount and Payne teach the medium of claim 21, wherein the sensor value comprises a resistance, capacitance, inductance, current, frequency, or voltage [Blount 0025 and 0075: voltage sensors].
As per claim 33, Blount and Payne teach the medium of claim 21, wherein: obtaining the sensor value comprises obtaining a sequence of values over time [Blount 0025 and 0085: (sensor cloud maintains current sensor data as well as historic sensor data); and determining the sensor measurement comprises determining a measure of central tendency or a measure of deviation based on the sequence of values [Blount 0025 and 0085: (Sensor cloud uses historic data to detect sensors that appear to be unreliable)].
As per claim 35, Blount and Payne teach the medium of claim 21, wherein: the first computing device comprises a first persistent storage as a first instance of a distributed repository [Blount FIG. 4 data storage system 440 and 0058, 0072, and 0077: (storage system 440 is in a sensor cloud 450 which is a distributed cloud computing environment)]; logging the sensor measurement with the first computing device comprises storing the sensor measurement in the first instance of the distributed repository [Blount 0072]; the second computing device comprises a second persistent storage as a second instance of the distributed repository [Blount 0072: (environments 460-480 are computing devices connected over a cloud, and therefore have storage system or memory)]; and the operations further comprising storing the sensor measurement in the second instance of the distributed repository [Blount 0072: (data from the multiple sensors must be buffered or stored before transmission across a communication interface to sensor cloud 450)].
As per claim 36, Blount and Payne teach the medium of claim 21, wherein sending the sensor measurement comprises sending the sensor measurement in a message structured in a serialized data format, wherein the message comprises the sensor identifier, the sensor measurement [Blount 0075-0076: (identifiers stored with data in standardized format)].
As per claim 37, Blount and Payne teach the medium of claim 21, the operations further comprising: determining a subset of computing devices of a plurality of computing devices based on roles of the subset of computing devices [Payne 0116: (one controller node 107-1 is leader and rest are member (role) controller nodes; each of the member controller node is a subset)]. Wherein the subset of computing devices comprises the second computing device [Payne FIG. 8 and 0116: (controller node 107-2 is a subset device)]; and distributing a management command to the subset of computing devices from the first computing device [Payne 0119: (zone leader controller 107-1 (first computing device) provides command to the subset/member controller 107-2 to perform an upgrade)].
As per claim 38, Blount and Payne teach the medium of claim 21, the operations further comprising: configuring a third computing device with the first role [Payne FIG. 8, 0120, 0133, 0162, 0176: (there are a plurality of controller nodes 107 including 107-3, and election is performed among the nodes to select a new leader; controller 107-3 may be elected leader)]; sending the sensor measurement to the third computing device [Payne 0057 and 0059: (sensor data is monitored by leader controller and provided to leader controller)]; and sending a management command from the third computing device to the second computing device in response to the sensor measurement satisfying a threshold [Payne 0121: (new leader zone controller, such as 107-3, instructs other controllers to upgrade)].
As per claim 40, Blount and Payne teach the medium of claim 21, the operations further comprising steps for obtaining the sensor value output by the sensor [Blount 0072: (API 430-434 used to get sensor data from physical sensors)].
As per claim 41, Blount and Payne teach the medium of claim 21, the operations further comprising steps for determining the sensor measurement [Blount 0075-0076: (sensor data is received through API 430-434 and are processed into a standardized organized format (sensor measurement)].

Claim 42 is similar in scope to claim 21 as addressed above and is thus rejected under the same rationale.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (hereinafter as Blount) PGPUB 2014/0025338 in view of Payne et al. (hereinafter as Payne) PGPUB 2015/0277856, and further in view of Frei et al. (hereinafter as Frei) PGPUB 2015/0277856.
As per claim 22, Blount and Payne teach the medium of claim 21.
Blount and Payne do not explicitly teach wherein: retrieving the processing value comprises: determining a sensor type based on the sensor identifier; and selecting a conversion value based on the sensor type, wherein the processing value comprises the conversion value; and determining the sensor measurement comprises determining the sensor measurement based on the sensor value and the conversion value.
Frei teaches monitoring sensors for a plurality of physical devices over a network using APIs by collecting sensor data from multiple physical devices and forwarding to a computer for processing. Frei is thus similar to Blount and Payne. Frei further teaches retrieving the processing value comprises: determining a sensor type based on the sensor identifier [col. 11 lines 8-27 and claim 36: (based on model identifier of a sensor, the type of sensor, such as temperature sensor, is identified)]; and selecting a conversion value based on the sensor type, wherein the processing value comprises the conversion value [col. 11 lines 8-27 and claim 36: (lookup is performed for calibration information (processing value, and also conversion value) associated with the sensor based on the type or model of the sensor)]; and determining the sensor measurement comprises determining the sensor measurement based on the sensor value and the conversion value [col. 11 lines 8-27 and claim 36: (convert analog voltages (sensor value) using calibration information to corresponding temperatures)]. Frei teaches how to use sensor identifier to find a calibration value to convert raw sensor data into sensor measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Frei’s teachings of looking up sensor identifiers to find calibration information to convert raw sensor data into measurements in Blount and Payne. Frei teaches details of how sensors in Blount and Payne  provide sensor measurements. One of ordinary skill in the art would have been motivated to lookup sensor identifiers for calibration information to convert raw sensor data to sensor measurements in Blount and Payne because it allows for customization of new or different monitoring devices from different vendors and thus allows for a variety of different types of sensors to be used together [Frei col. 2 lines 35-44].


Claim(s) 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (hereinafter as Blount) PGPUB 2014/0025338 in view of Payne et al. (hereinafter as Payne) PGPUB 2015/0277856, and further in view of Huang et al. (hereinafter as Huang) PGPUB 2016/0070627.
As per claim 24, Blount and Payne teach the medium of claim 21.
Blount and Payne do not teach the operations further comprising: determining whether the sensor measurement satisfies a threshold; and in response to a determination that the sensor measurement satisfies the threshold, sending an alarm to a user of the network.
Huang teaches remote management of computing devices over a network and monitoring of sensors. Huang is thus similar to Blount and Payne. Huang further teaches determining whether the sensor measurement satisfies a threshold [0054: (if parameters do not stay within preset limits; e.g. sensor measurement satisfies an unacceptable threshold)]; and in response to a determination that the sensor measurement satisfies the threshold, sending an alarm to a user of the network [0054: (send alerts to an administrator)]. Huang teaches monitoring if sensors meet or fail to meet limits, and warning a user administrator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Huang’s teachings of monitoring sensed parameters to threshold and reporting to an administrator if the sensed parameters do not meet the threshold in Blount and Payne. One of ordinary skill in the art would have been motivated to perform such monitoring and provide such warning in Blount and Payne because it prevents damage or inoperability of the device by notifying the administrator to take corrective actions as soon as unfavorable operating conditions are detected.
As per claim 25, Blount, Payne, and Huang teach the medium of claim 24, the operations further comprising sending a management command to the second computing device from the first computing device in response to a determination that the sensor measurement satisfies the threshold, wherein the management command comprises instructions to boot up, turn off, update an extensible firmware interface, or change a setting in persistent flash memory [Huang 0054: (in response to the alert, administrator provides instruction from its computing device (first computing device) to computing device that provided the alert (second computing device) to take corrective actions such as resetting (boot) or power cycling (turn off)].
As per claim 26, Blount and Payne teach the medium of claim 21.
Blount and Payne do not teach, the operations further comprising: determining whether the sensor measurement satisfies a threshold; and actuating an actuator in response to a determination that the sensor measurement satisfies the threshold.
Huang teaches remote management of computing devices over a network and monitoring of sensors. Huang is thus similar to Blount and Payne. Huang further teaches the operations further comprising: determining whether the sensor measurement satisfies a threshold [0054: (if parameters do not stay within preset limits; e.g. sensor measurement satisfies an unacceptable threshold)]; and actuating an actuator in response to a determination that the sensor measurement satisfies the threshold [0025, 0036, 0053, 0054: (fan (actuator) speeds are controlled based on the sensed parameters)]. Huang teaches monitoring of sensed parameters and adjusting fan speed as needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Huang’s teachings of monitoring sensed parameters to threshold and actuating an actuator such as controlling fan speed if the sensed parameters do not meet the threshold in Blount and Payne. One of ordinary skill in the art would have been motivated to perform such control of fan speeds based on detected temperature in Blount and Payne because it tries to cool the computing device by using fans when the detected temperature is too high, which attempts to prevent the computing device from overheating and malfunctioning.
As per claim 27, Blount, Payne, and Huang teach the medium of claim 26, wherein determining whether the sensor measurement satisfies the threshold comprises determining whether a temperature measurement satisfies a temperature threshold [Huang 0026: monitoring temperature; 0053-0054: (whether parameters such as temperature stay within limits)], and wherein actuating the actuator comprises controlling a fan setting or adjusting an airflow vent configuration [Payne 0090: airflow or Huang 0025, 0036, 0053, 0054: (fan speeds are controlled based on the sensed temperature)].


Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (hereinafter as Blount) PGPUB 2014/0025338 in view of Payne et al. (hereinafter as Payne) PGPUB 2015/0277856, and further in view of Fan et al. (hereinafter as Fan) PGPUB 2011/0055280.
As per claim 31, Blount and Payne teach the medium of claim 21, wherein the sensor measurement is a first sensor measurement [0087: (sensor data is provided by sensors)].
Blount and Payne do not teach the operations further comprise: aggregating a set of sensor measurements of the sensor to determine an aggregated value, the set of sensor measurements comprising the first sensor measurement; and generating a visualization based on the aggregated value. Blount and Payne do not describe aggregating sensor data together and generating a visualization based on the aggregate.
Fan teaches a wireless sensing system that collects sensor data from sensors over a network. Fan is thus similar to Blount and Payne. Fan further teaches aggregating a set of sensor measurements of the sensor to determine an aggregated value, the set of sensor measurements comprising the first sensor measurement [0027: (bottom layer uploads data to upper sensor modules, and upper sensor module aggregates its own sensed data with the received data; uppermost sensor module aggregates its own sensed data with all data and sends the aggregated data to processing center 110)]; and generating a visualization based on the aggregated value [0029 and 0068: (receives the aggregate data and reports to the user)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fan’s teachings of aggregating sensor data and generating a visual response based on the aggregated data in Blount and Payne. One of ordinary skill in the art would have been motivated to aggregate data in Blount and Payne because aggregate computation has better reliability [Fan 0006] and would be a faster way to obtain all the sensor data at once. One of ordinary skill in the art would have been motivated to generate a visual response to the user based on the aggregate data in order to quickly warn the user of whether there is a problem in the system.


Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (hereinafter as Blount) PGPUB 2014/0025338 in view of Payne et al. (hereinafter as Payne) PGPUB 2015/0277856, and further in view of Arledge et al. (hereinafter as Arledge) USPAT 7,792,256.
As per claim 34, Blount and Payne teach the medium of claim 21.
Arledge teaches temperature sensors and polling of sensors at different locations over a network. Arledge is therefore similar to Blount and Payne. Arledge further teaches the operations further comprising: determining that a time period has elapsed based on a cron process executing on the first computing device [col. 12 lines 27-52: (cron job polls devices 28 and is automated process at predefined times such as once every minute)]; and distributing a request from the first computing device to the second computing device in response to a determination that the time period has elapsed, wherein the sensor provides the sensor value in response to the request [col. 12 line 61 – col. 13 line 3: (temperature sensor is a device 28 that may be polled; polling of sensor returns a value of the sensor)]. Arledge teaches the periodic polling of sensors using a cron job.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Arledge’s teachings of a cron job to periodically poll sensors in Blount and Payne. One of ordinary skill in the art would have been motivated to use a cron job because it is an automated process that runs at predefined times, which would allow automated data collection from the sensors without user commands, thereby improving the sensor data collection process.


Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. (hereinafter as Blount) PGPUB 2014/0025338 in view of Payne et al. (hereinafter as Payne) PGPUB 2015/0277856, and further in view of Austen et al. (hereinafter as Austen)1 PGPUB 2013/0013759.
As per claim 39, Blount and Payne teach the medium of claim 21.
Blount and Payne do not explicitly teach the operations further comprising: distributing a scanning message from the first computing device to the second computing device; and receiving an inventory message from the second computing device in response to the scanning message, wherein the inventory message comprises a plurality of device identifiers, and wherein the plurality of device identifiers comprises the sensor identifier. Blount and Payne do not describe obtaining an inventory.
Austen teaches a management computing device computing with other computing devices over a network. Austen is thus similar to Blount and Payne. Austen further teaches distributing a scanning message from the first computing device to the second computing device [0047: (global management controller 250 (first computing device) communicates with local management controllers 260 (second computing device) to maintain global inventory data)]; and receiving an inventory message from the second computing device in response to the scanning message, wherein the inventory message comprises a plurality of device identifiers [0047-0048 and FIG. 2-3: (vital product data VPD is provided to global management controller to track inventory)].
	The combination of Blount and Payne with Austen teaches taking inventory of every component part in the second/slave/non-leader computing devices and reporting it to the global/leader computing device. Such combination would therefore include the sensors and the sensor IDs in Blount and Payne, since they are component parts that should be included in the global inventory data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Austen’s teachings of tracking inventory data in Blount and Payne. One of ordinary skill in the art would have been motivated to track inventory data of computing devices including sensors in Blount and Payne because tracking inventory of computing devices allows for easier management of computing devices by tracking all component parts from a single location, thereby facilitating identification of parts, replacement of parts, or upgrading/updating of parts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Kim et al. (PGPUB 2009/0006522) teaches converting the type of sensing data acquired through a sensor based on lookup to a sensing table.
Botticelli (PGPUB 2016/0050265) teaches determining a type of the sensor based on the identifier.
Jung et al. (PGPUB 2016/0065723) teaches an API relating to detection of a temperature sensor, and API for comparison of detected temperature to a condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS on 10/18/2021